          Case 1:18-cv-09433-LGS Document 37 Filed 02/05/19 Page 1 of 2




                                                      February 5, 2019
Via ECF

The Honorable Judge Lorna G. Schofield
United States District Court for the Southern District of New York
Courtroom 1106
40 Centre Street
New York, NY 10007

       Re:     PEN American Center, Inc. v. Trump, No. 1: 18-cv-09433-LGS

Dear Judge Schofield,

         Pursuant to the Court’s Individual Rules and Procedures, and with consent of Defendant
in the above-referenced action, Plaintiff writes to respectfully request that the Court adjourn the
initial pretrial conference, currently scheduled for February 26, 2019, until March 7 or March 8,
2019, or another date thereafter that is convenient for the Court.

         As reasons therefor, Plaintiff states that one of its lead attorneys, Kristy Parker of the
Protect Democracy Project, and John Langford of Yale MFIA, have a previously scheduled
business trip to Austin, Texas for which they will be unavailable from February 26 to March 1,
2019. If the initial pretrial conference is held February 26, 2019, Attorneys Parker and Langford
will be unable to appear. Defendant's counsel has advised Plaintiff's counsel that he has hearings
scheduled for March 5 and March 6, 2019. Therefore, with consent of Defendant's counsel,
Plaintiff’s counsel requests adjournment of the initial pretrial conference to March 7 or March 8,
2019, or a date thereafter that is convenient for the Court.

         On November 20, 2018, with consent of Defendant, Plaintiff sought adjournment of the
initial pretrial conference to January 7, 2019 (ECF No. 17), and on November 26, 2018, pursuant
to the Court’s request (ECF No. 18), Plaintiff filed a supplemental letter motion clarifying the
reasons for the request (ECF No. 20). The Court granted the adjournment on November 27,
2018 and scheduled the initial pretrial conference for January 8, 2019 (ECF No. 21). On
December 21, 2018, a lapse in federal funding caused the government to enter a shutdown and
on January 2, 2019, the case was stayed pending restoration of federal funding (ECF No. 28). As
a result, the initial pretrial conference scheduled for January 8, 2019 was not held. On January
30, 2019, the Court reset the date of the initial pretrial conference to February 26, 2019. The
Court has also ordered Plaintiff’s amended complaint due February 6, 2019, Defendant’s pre-
                                    The Protect Democracy Project
                                   2020 Pennsylvania Ave NW, #163
                                        Washington, DC 20006
         Case 1:18-cv-09433-LGS Document 37 Filed 02/05/19 Page 2 of 2



motion-to-dismiss letter due February 13, 2019, and Plaintiff’s response due February 19, 2019.
No other scheduled dates will be affected if the proposed adjournment is granted.


                                                   Respectfully submitted,


                                                   Kristy Parker


cc:    All Counsel of Record (via ECF and email)




                                               2
